Citation Nr: 0101633	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran first sought to establish service connection for 
hearing loss in the left ear in July 1979.  His claim was 
denied in September 1979 because there was no diagnosis of 
hearing loss in the SMRs.  The veteran did not file a timely 
appeal to this decision.

The veteran submitted another claim for entitlement to 
service connection for hearing loss in March 1997.  The Board 
notes that in June 1997, the RO denied the veteran's claim, 
in part, on the basis that there is no evidence of complaints 
regarding or treatment for hearing loss in service.  There 
was no indication that the RO considered whether the veteran 
had submitted new and material evidence to reopen the claim.

The veteran submitted a statement in March 1998 wherein he 
disagreed with the rating action and wanted to appeal.  The 
veteran then raised the issue of tinnitus .  The RO viewed 
the veteran's statement as a claim for tinnitus and not a 
notice of disagreement (NOD) with respect to the June 1997 
rating action's denial of entitlement to service connection 
for hearing loss.

The lay statements submitted by the veteran in July 1998 
addressed both hearing loss and ringing in the ears 
(tinnitus).  Further, the veteran submitted a VA form 9 as 
his substantive appeal in October 1999 where he again 
indicated that he wanted to appeal the denial of tinnitus and 
hearing loss.  The veteran has indicated in several 
statements, as well his testimony at a January 2000 
videoconference hearing that he equated his hearing loss with 
tinnitus as the ringing in his ear affected his ability to 
hear.

After a review of all of the evidence of record, the Board 
finds that the March 1998 statement from the veteran does 
constitute a notice of disagreement with the June 1997 denial 
of entitlement to service connection for hearing loss.  See 
Jarvis v. West, 12. Vet. App. 559, 561 (In determining 
whether a written communication constitutes an NOD, the Court 
looks at both the actual wording of the communication and the 
context in which it was written.)  In light of this finding, 
the issue is remanded to the RO for issuance of a SOC and 
such further development as may be necessary.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims folder.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be accorded a VA 
audiological examination to determine the 
nature, extent and etiology of any 
bilateral hearing loss and tinnitus 
diagnosed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent medical records 
along with the veteran's claims file, to 
include his service medical records.  
Based on a complete review of this 
information, and the findings from the VA 
examination, the examiner is requested to 
provide opinions addressing the 
relationship, if any, between any 
currently diagnosed bilateral hearing loss 
and tinnitus and the veteran's history of 
noise exposure during his period of active 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The examination report should 
be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal as 
appropriate.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


